Exhibit 10.1

 



EARLY payment AGREEMENT and escrow instruction

 

This EARLY PAYMENT AGREEMENT AND ESCROW INSTRUCTION (this “Agreement”) dated as
of May 29, 2020 is by and among Armistice Capital Master Fund, Ltd.
(“Armistice”), Aytu BioScience, Inc. (“Aytu”) and James Flynn, Peter Steelman
and Deerfield CSF, LLC (collectively, the “Deerfield Parties”).

 

WHEREAS, the Deerfield Parties, Armistice, Aytu, Aytu Therapeutics LLC, Avadel
U.S. Holdings, Inc. and its subsidiaries and affiliates (collectively, “Avadel”)
and Cerecor Inc. (“Cerecor”), are parties to that certain Consent and Limited
Waiver Agreement dated as of November 1, 2019 (the “Waiver”);

 

WHEREAS, Armistice previously deposited $15,000,000 (the “Escrow Funds”) in an
escrow account (the “Escrow Account”) governed by that certain Escrow Agreement
dated as of November 1, 2019 (the “Escrow Agreement"), by and among Armistice,
the Deerfield Parties and JPMorgan Chase Bank, N.A (the “Escrow Agent”), for the
purpose of securing a portion of Armistice’s obligations under the Armistice
Guarantee, to guarantee the balloon payment of $15,000,000 due to the Deerfield
Parties by Aytu on the last business day of January 2021 or earlier in
accordance with Section 1.6(g) of the Deerfield Agreement (the “Balloon Payment
Obligation”); and

 

WHEREAS, Aytu desires to transfer the sum of $15,000,000 to the Deerfield
Parties in early satisfaction of the Balloon Payment Obligation.

 

In consideration of the foregoing premises and the respective representations,
warranties, covenants and agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1. Capitalized terms used herein (including in the preamble and recitals above)
but not otherwise defined herein have the meanings ascribed to them in the
Waiver.

 

2. In full satisfaction of the Balloon Payment Obligation, Aytu has paid to the
Deerfield Parties, by wire transfers in immediately available funds, an
aggregate amount equal to $15,000,000, pursuant to the wire instructions set
forth below:

 

$14,720,600.96

Deerfield CSF, LLC

Name of Bank:

ABA Number:

Beneficiary:

Account Number:

 

$256,220.38

James Flynn

Bank:

ABA Number:

Beneficiary:

Account Number:

 





 

 

$23,178.66

Peter W. Steelman TTEE and Sara H. Steelman TTEE

Bank of America

ABA

Account



Reference:

 

3. The Deerfield Parties, jointly and severally, hereby acknowledge receipt and
payment in full of the Balloon Payment Obligation. All parties to this Agreement
acknowledge and agree that the remaining fixed payments set forth on Schedule I
of the Waiver other than the Balloon Payment Obligation remain due and payable
pursuant to the terms of the Waiver, and that nothing in his Agreement alters,
amends, or waives any provisions or obligations in the Waiver or the Deerfield
Agreement other than as expressly set forth herein.

 

4. Upon receipt of the payments set forth in Section 2 of this Agreement, the
Deerfield Parties and Armistice shall deliver to the Escrow Agent the Joint
Written Instruction described in the Escrow Agreement and attached hereto as
Exhibit A.

 

5. As between Armistice and Aytu as additional consideration for the early
payment of the Balloon Payment Obligation and the resulting release of the
Escrow Funds, Armistice hereby agrees (i) to pay to Aytu, in immediately
available funds, an amount equal to $200,000 and (ii) to reimburse Aytu for all
reasonable out–of-pocket legal expenses and fees incurred in connection with
this Agreement and the transactions contemplated hereby. The amount referenced
in (i) above will be paid via wire transfer on the date hereof to the below wire
instructions. The reimbursement described in (ii) shall be made at the same time
and in the same manner as the amount in (i) to the extent calculable at such
time, with the remainder to be made within 30 days of a request describing the
remaining amount to be reimbursed.

 

“Aytu BioScience, Inc.:
Bank Name:
Bank Address:
ABA Number:
Credit A/C Name:
Credit A/C #: ”

 



2

 

 

6. Each party to this Agreement agrees to execute and deliver, or cause to be
executed and delivered, and to make or cause to be done or made, upon the
reasonable written request of any other party to this Agreement, any and all
instruments, acts or things, as may be reasonably requested by any other party
for the purpose of, or in connection with early payment of the Balloon Payment
Obligation and the release of the Escrow Funds.

 

7. This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York.

 

8. This Agreement may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
will be deemed to be an original but all of which taken together will constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by telecopy or by electronic delivery in Adobe Portable
Document Format or other electronic format based on common standards will be
effective as delivery of a manually executed counterpart of this Agreement.

 

(Signature Page Follows)

 

3

 

 

The parties hereto have caused this Assignment and Assumption Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

ARMISTICE:

 

Armistice Capital Master Fund, Ltd.

  

By: /s/ Steven Boyd   Name: Steven Boyd   Title: Director  

 

AYTU:

 

Aytu BioScience, Inc.

 



By: /s/ Josh Disbrow   Name: Josh Disbrow   Title: Chief Executive Officer  





 



[Signature Page to Early Payment Agreement and Escrow Instruction]

 



 

 



DEERFIELD PARTIES: Deerfield CSF, LLC               By: /s/ David J. Clark  
Name:  David J. Clark   Title: Manager         /s/ Peter Steelman   Peter
Steelman         /s/ James Flynn   James Flynn



  



[Signature Page to Early Payment Agreement and Escrow Instruction]

 

 

 

 

Exhibit A

 

Escrow Release Notice – Joint Instructions

 

See attached.

 



 

 

 



Escrow Release Notice – Joint Instructions

 

JPMorgan Chase Bank, N.A., Escrow Services

Escrow Services

4 New York Plaza, Floor 11

New York, NY 10004

Attention: Renfred Pico / Donna Fitzsimmons

Fax No.: 212-552-2812

Email Address: ec.escrow@jpmorgan.com

 

Date: May 29, 2020

 

Re: Armistice Capital Master Fund LTD (“Armistice”), James Flynn, Peter Steelman
and Deerfield CSF, LLC (collectively, “Deerfield”) – Escrow Agreement dated
November 1, 2019

Escrow Account no.

 

Dear Sir/Madam:

 

We refer to an escrow agreement dated November 1, 2019, among Armistice,
Deerfield and JPMorgan Chase Bank, N.A., as Escrow Agent (the “Escrow
Agreement”).

 

Capitalized terms in this letter that are not otherwise defined shall have the
same meaning given to them in the Escrow Agreement.

 

Pursuant to Section 3 of the Escrow Agreement, the Parties instruct Escrow Agent
to release the Fund, or the portion specified below, to the specified Party as
instructed below.

 

Amount: $15,000,000

(In writing): Fifteen Million and no/100 Dollars

Beneficiary: Armistice Capital Master Fund LTD

City: New York, NY

Country: USA

 

US Instructions:

ABA:

Swift Address:

Beneficiary: A/C No:

A/C Name:

Swift Address:

 

 

 

  

Armistice Capital Master Fund, Ltd.         By: /s/ Steven Boyd   Name:  Steven
Boyd   Title: Director         Deerfield CSF, LLC       By: /s/ David J. Clark  
Name:  David J. Clark   Title:           /s/ Peter Steelman   Peter Steelman    
    /s/ James Flynn   James Flynn  

 

 

 





 

 

